Braley, J.
The plaintiff’s intestate while working for the mills as a brakeman in the management of a dump car loaded with coal, suffered injuries by the sudden and premature overturning of the car when in transit, from which after a short period of conscious suffering he died. It is conceded, that the car was defective and unsafe, and the questions are, whether there was evidence of negligence on the part of the respective defendants, or of the intestate’s due care.
We first consider the exceptions of the mills. The railroad owned the car, which with other cars filled with coal consigned to the mills, had been left on a side track near the premises, and from there they were drawn by horses over a spur track into the defendant’s yard, and unloaded at the coal pocket. The work of moving and unloading was under the sole control of the mills, *86whose employees then returned the cars to the railroad. The railroad also owned and maintained that part of the spur track where the accident happened. The defendant manifestly was using the car for the purposes of its own business, and it formed part of its works as if it had been constructed or hired for the purpose. Foster v. New York, New Haven, & Hartford Railroad, 187 Mass. 21. McNamara v. Boston & Maine Railroad, 202 Mass. 491. If the defendant provided an unsuitable car, or a car the defects in which could have been discovered by reasonable diligence, its duty to the intestate had not been discharged, either at common law or under the statute. Cormo v. Boston Bridge Works, 205 Mass. 366. Ruddy v. George F. Blake Manuf. Co. 205 Mass. 172. Feeney v. York Manuf. Co. 189 Mass. 336. St. 1909, c. 514, § 127. This question was properly left to the jury under suitable instructions. The work was performed under the supervision of the foreman of the mills, who, the jury could find, had been entrusted with superintendence. Murphy v. New York, New Haven, & Hartford Railroad, 187 Mass. 18. It was shown, that three of the four cast iron hangers on the car, to which the links were attached, were so cracked “ as to be in two parts.” The links engaged the dogs, and if the dogs did not hold securely, the car, which was of the “ rocker type,” might tip and overturn. It also was in evidence, that the wooden floor beam holding the hanger which gave way appeared to be cracked, old and rotten, and was so discolored as to indicate that the split had existed for some time. The defendant’s foreman, called by the plaintiff, testified, that as the cars had to turn a sharp curve before reaching the coal pocket, they were given a momentum after leaving the side track and before arriving at the spur track where the horses were detached, which would cause them to “ strike the curve ... at a speed of seven or eight miles an hour.” He further said, that the cars could not safely be switched and passed over the curve unless in charge of an employee whose control of the brake would prevent the car from running into the bumper or leaving the track as it approached the pocket. The strain from the lateral motion in rounding the curve, and the speed required, were circumstances known and appreciated by the foreman, who was present directing the work. Before the horses were attached and the car *87started, he observed that the links at each end engaged the dogs but made no further effort to ascertain the car’s general condition. It does not seem to have been questioned at the trial that a further examination would have been ineffective unless the dumping attachments, which were underneath the car, had been inspected. The jury, however, could have found that the defects were not concealed, and would have been discovered if a thorough examination had been made, and that in failing to take this reasonable precaution before placing the intestate in a position, where if the car, and particularly the dumping apparatus, was not sound he would be exposed to great bodily peril, the foreman was negligent. Coffee v. New York, New Haven, & Hartford Railroad, 155 Mass. 21, 25. Feeney v. York Manuf Co. 189 Mass. 336. The question of the plaintiff’s due care was rightly left to the jury, and the defendant’s sixth and seventh requests having been waived, the first, second, third and fourth were inappropriate for the reasons stated. Gaynor v. Old Colony & Newport Railroad, 100 Mass. 208, 211, 212. Prince v. Lowell Electric Light Corp. 201 Mass. 276.
The exceptions of the railroad corporation relate to the rulings and instructions permitting the jury to find, that it could be held liable at common law, and under St. 1906, c. 463, Part I. § 63, with the mills for concurrent negligence or a joint tort. It is participation in the wrong which establishes liability, and not the amount of damages which may be recovered either at common law, or under our statutes authorizing an action for death caused by the wrongful act of the defendant. Oulighan v. Butler, 189 Mass. 287, 293, 295. Flynn v. Butler, 189 Mass. 377, 387, 388. The proximate cause of the accident having been the defective car, the plaintiff was entitled to maintain her action against each or all who contributed to the injury and death of her intestate, although she could have but one satisfaction in damages. Koplan v. Boston Gas Light Co. 177 Mass. 15. Turner v. Page, 186 Mass. 600. Doe v. Boston & Worcester Street Railway, 195 Mass. 168. Feneff v. Boston & Maine Railroad, 196 Mass. 175, 581, 582. Lockwood v. Boston Elevated Railway, 200 Mass. 537, 538.
It is urged, that the mills having used the car in its business, and as a part of its works, the control was changed, and the *88liability of the railroad for defects therefore had ended. Glynn v. Central Railroad, 175 Mass. 510. McNamara v. Central Vermont Railroad, 202 Mass. 491, 499. But the defendant owned the car, and did not receive it from a connecting road to be forwarded. The transit apparently began and ended on its own lines. Upon abundant evidence the jury could find, that the arrangement for transportation contemplated, that the cars were to pass from the defendant’s track to the private track in the mill yard for the purpose of unloading, and that the defendant authorized the intestate’s employer to use the car in question as a means of conveyance. The railroad concedes, that the jury would have been warranted in finding, that the defects were not incapable of discovery, if the inspection by its employees charged with the duty had been thoroughly made. But with full opportunity to ascertain its condition, the defendant selected, loaded and forwarded a car which it knew would be received by the mills, and operated by its employees selected to unload it. Iix accordingly was bound to furnish and deliver a car which was not defective. Ladd v. New York, New Haven, & Hartford Railroad, 198 Mass. 359. McNamara v. Boston & Maine Railroad, 202 Mass. 491, 494. It was a question of fact whether, having authorized the use of a dangerous instrumentality, the defendant ought in the exercise of reasonable care to have anticipated the injurious results which might follow, and to have guarded against them. Boston Woven Hose & Rubber Co. v. Kendall, 178 Mass. 232. Hale v. New York, New Haven, & Hartford Railroad, 190 Mass. 84. Conroy v. Smith Iron Co. 194 Mass. 468. Lebourdais v. Vitrified Wheel Co. 194 Mass. 341, 344. The jury to whom this question was submitted under correct instructions have decided adversely to the defendant, and as matter of law we cannot say that they were wrong.
In each case the exceptions must be overruled.

So ordered.